EXHIBIT 10.1
 
 


 
AMENDMENT NO.2 TO SECURITIES PURCHASE AGREEMENT
 
This Amendment No. 2 to Securities Purchase Agreement (this “Amendment”), dated
as of March 25, 2011, is entered into by and among Green EnviroTech Holdings
Corp., a Delaware corporation (the “Purchaser”), Magic Bright Limited, a
corporation existing under the laws of Hong Kong (“Magic Bright”), and the
members of Magic Bright named on the signature pages hereto (collectively, the
“Sellers”).
 
WITNESSETH:
 
WHEREAS, on February 14, 2011, the Purchaser, Magic Bright and the Sellers
entered into a Securities Purchase Agreement (the “Securities Purchase
Agreement”);
 
WHEREAS, on March 16, 2011, the Purchaser, Magic Bright and the Sellers entered
into Amendment No. 1 to the Securities Purchase Agreement (as amended, referred
to hereinafter as the “Securities Purchase Agreement”);
 
WHEREAS, the Purchaser, Magic Bright and the Sellers desire to amend the
Securities Purchase Agreement as more particularly set forth below;
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
1.           Section 1.1 of the Securities Purchase Agreement shall be deleted
in its entirety and replaced by the following which shall be inserted in lieu
thereof:


 
“Upon the terms and subject to the conditions contained herein, on or before
March 30, 2011 (the “Closing Date”), each Seller shall sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser shall purchase from each
Seller, all Ordinary Shares of Magic Bright owned by such Seller set forth
opposite such Seller's name on Schedule 1 attached hereto.”
 
 
2.           Except as modified herein, the terms of the Securities Purchase
Agreement shall remain in full force and effect.
 
3.           This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same Amendment.  A signature delivered by facsimile
shall constitute an original.
 
[Signature Page Follows]
 
[SIGNATURE PAGE TO AMENDMENT TO SECURITIES PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
25th day of March, 2011.
 
GREEN ENVIROTECH HOLDINGS CORP.
 
By: /s/ Gary DeLaurentiis
Name: Gary DeLaurentiis
Title: Chief Executive Officer


 
MAGIC BRIGHT LIMITED
 


 
By: /s/ Wong Kwok Wing Tony
Name: Wong Kwok Wing Tony
Title: Director
 


SELLERS:
 


 
 /s/ Wong Kwok Wing Tony
 Wong Kwok Wing Tony




 
/s/ Chan Sau Fong
Chan Sau Fong



